Name: Commission Regulation (EEC) No 3416/85 of 4 December 1985 amending Regulation (EEC) No 1562/85 laying down detailed rules for the application of measures to encourage the processing of oranges and the marketing of products processed from lemons
 Type: Regulation
 Subject Matter: marketing;  civil law;  food technology
 Date Published: nan

 5 . 12 . 85 Official Journal of the European Communities No L 324/ 13 COMMISSION REGULATION (EEC) No 3416/85 of 4 December 1985 amending Regulation (EEC) No 1562/85 laying down detailed rules for the application of measures to encourage the processing of oranges and the marketing of products processed from lemons HAS ADOPTED THIS REGULATION : Article 1 Article 12 of Regulation (EEC) No 1562/85 is hereby amended as follows : 1 . The existing text becomes paragraph 1 . 2 . The follow;ng paragraph 2 is added : '2 . Precessors who so wish may be authorized to submit their applications for financial compensation for oranges on one occasion only, after the completion of processing, and within 90 days thereafter at the latest.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of certain varieties of oranges ('), as last amended by Regulation (EEC) No 987/84 (2), and in particular Article 3 (2) thereof, Whereas Article 12 of Commission Regulation (EEC) No 1562/85 (3) provides that applications for financial compensation must, in the case of oranges, be submitted during two periods in the marketing year ; whereas this provision may, in some undertakings which process small quantities , lead to formalities which bear no relation to the benefit resulting therefrom ; whereas such under ­ takings should therefore be permitted to submit a single application after the completion of processing only ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 324, 27 . 12 . 1969 , p. 21 . ( 2) OJ No L 103, 16 . 4. 1984, p. 10 . P) OJ No L 152, 1 1 . 6 . 1985 , p. 5 .